DETAILED ACTION
This action is responsive to communications filed on May 24, 2022. 
Claims 1-20 are pending in the case. 
Claims 1, 11, and 19 are independent claims.

ALLOWABLE SUBJECT MATTER
	Claims 1-20 are allowed.
	After a thorough search and examination of the prior art, the Examiner has found the claimed subject matter to be allowable. The following is an examiner’s statement for reasons for allowance:
	Regarding claims 1, 11, and 19, the claimed invention is directed to a method, system, and media for font personalization. More specifically, the claimed invention includes applying a unique user-specific font transformation to a base font when rendering content associated with a user profile, wherein when the unique user-specific font transformation applies an instruction for transforming a base font to a plurality of characters of the base font, wherein the base font comprises characters from at least two different fonts, and wherein the transformed base font captures a personal style as selected by the user.
	Relevant prior art of record includes Lin, US Patent Application Publication no. US 2006/0179189 (“Lin”). Lin teaches providing an ink font based on users handwriting. Para. 0008. Further, an input for receiving ink may be modified based on input of selected characters. Id. Further, personal ink fonts, derived from a user's own handwriting, are truly expressive of the user. Para. 0024. Further, one may use the LSB and advance width from Times New Roman, Arial, Garamond, or other fonts. Para. 0060. One may experiment to determine which font looks best with his or her handwriting. Id.
	Lin, alone or in combination with other prior art of record, fails to teach or fairly suggest applying a unique user-specific font transformation to a base font when rendering content associated with a user profile, wherein when the unique user-specific font transformation applies an instruction for transforming a base font to a plurality of characters of the base font, wherein the base font comprises characters from at least two different fonts, and wherein the transformed base font captures a personal style as selected by the user.
	Accordingly, the recited subject matter of claims 1, 11, and 19 is allowable.
Regarding claims 2-10, 12-18, and 20, these claims depend from claim(s) and are thus allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following prior art is made of record and is considered pertinent to applicant’s disclosure:
	Pan, Wanqiong, et al. "Flexifont: a flexible system to generate personal font libraries." Proceedings of the 2014 ACM symposium on Document engineering. 2014; 
Xie, Ning, et al. "Stroke-based stylization learning and rendering with inverse reinforcement learning." Twenty-fourth international joint conference on artificial intelligence. 2015;
Zitnick, C. Lawrence. "Handwriting beautification using token means." ACM Transactions on Graphics (TOG) 32.4 (2013): 1-8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790. The examiner can normally be reached M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176